Citation Nr: 9920177	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-29 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder 
secondary to exposure to Agent Orange in service and on a 
direct basis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

The veteran's active military service extended from December 
1964 to December 1968.  He had service in the Republic of 
Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for a skin rash.  An August 1998 rating decision 
expanded the claim to include a skin rash, secondary to Agent 
Orange exposure in service.


FINDINGS OF FACT

1  The veteran had active military service in the Republic of 
Vietnam during the Vietnam era.

2.  The service medical records do not show any diagnosis of 
chloracne or any other acneform disease during service or 
within the first year after the veteran left the Republic of 
Vietnam.  

3.  No competent medical evidence has been presented of a 
nexus between the veteran's diagnoses of folliculitis, 
actinic keratosis and chronic eczema and exposure to Agent 
Orange in service.

4.  The veteran has not presented competent evidence of a 
nexus between the symptoms during service and his current 
diagnoses of folliculitis, actinic keratosis and chronic 
eczema.

5.  The veteran has not presented a plausible claim for 
service connection for a skin disorder, secondary to Agent 
Orange exposure in service, or on a direct basis.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
service connection for a skin disorder secondary to Agent 
Orange exposure in service, or on a direct basis, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well 
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) (1998) are met, even if there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.309(e) (1998).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  38 U.S.C.A. § 1113 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.307(d) (1998).  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

II.  Factual Background.

In this case, the veteran is alleging that he has a skin 
disorder as a result of his active service, to include 
exposure to Agent Orange in service.  The RO has obtained the 
service medical records and they appear to be complete.  In 
August 1965, the veteran was diagnosed with tinea cruris.  In 
September, he had a rash in the crotch area.  An April 1966 
record notes a scar on the bottom of the right foot.  In June 
he had a second degree sunburn over both shoulders.  In 
November, he had dermatitis on the buttocks from sitting in 
battery acid.  The impression was chemical dermatitis.  In 
February 1967, he was treated for a draining abscess on his 
left buttock.  This was determined in a May surgical 
consultation to be a possible anal fistula.  In June, he was 
treated for boils on his legs and buttocks.  He continued to 
have problems with his anal fistula and was transferred to a 
hospital ship where excision of a pilonidal cyst was 
performed.  He was released following an uncomplicated 
postoperative course and was noted to be fully asymptomatic 
and recovered from his disease.  In August 1968, he had a 
recurrence of symptoms, notably erythema and swelling of the 
area on physical examination.  Surgical consultation noted 
residual pilonidal disease and excision was recommended as 
soon as the current acute infection subsided.  A September 
1968 hospital report noted the following:

This patient developed draining and 
swelling over his coccyx first [in] late 
1967 while in Vietnam.  He was treated at 
his battalion aid station, then 
transferred to the [Hospital Ship] 
Sanctuary where it was [excised].  [He] 
did quite well until about three months 
ago when he [developed] recurrent 
swelling and occasional drainage.  He was 
referred for definitive surgery.

The report notes that he did quite well and was discharged to 
full duty.  He was examined again on discharge from active 
duty in December 1968.  The report of examination noted a 
history of recurrent pilonidal cysts, "asymptomatic at 
present."  No other skin disorders were noted.

In June 1969, the veteran was provided a VA compensation and 
pension examination, partially in response to his claim for 
service connection for residuals of his pilonidal cyst.  
Examination of the skin noted only the presence of several 
tattoos.  Service connection was granted in an August 1969 
rating decision for postoperative residuals of his pilonidal 
cyst.  Another 1974 VA examination noted the skin was 
"clear" although there were some tattoos.  

In May 1985, the veteran was seen at a VA dermatology clinic 
for a first visit, complaining of his feet breaking out 
"since Vietnam."  He stated that he had been told that he 
was allergic to shoes.  He was examined and diagnosed with 
(1) contact dermatitis of the feet, (2) a skin tag on the 
thigh, and (3) maceration of the groin secondary to obesity.

In January 1986, the veteran was provided a VA Agent Orange 
examination.  He listed "skin rash" as a complaint.  
Examination of the extremities revealed psoriasis on the 
dorsum of the feet.  The examiner did not relate the 
psoriasis to Agent Orange exposure in service.  Anxiety was 
the only definitive diagnosis resulting from this 
examination.

A February 1994 VA rheumatology clinic report notes that the 
veteran had persistent erythematous pruritic lesions on the 
left foot.  In March 1996, he was treated for a "severe" 
rash on his feet, legs and sides "almost all over [his] 
body" for the past three or four weeks.  "He got this first 
in Vietnam, says it never totally goes away."  The diagnosis 
was eczematous dermatitis.  In August, he again complained of 
chronic eczema of the feet.  He stated that it spread up the 
legs in the past.  He stated that he also had spots on his 
back, arms and chest.  Physical examination revealed pustules 
on the chest and back, actinic keratosis on the arms and 
paths of eczematous plaques on the dorsum of the feet.  He 
also had nail fungus.  The impression was folliculitis, 
actinic keratosis and chronic eczema.  Subsequent dermatology 
clinic notes also noted a cyst over his left knee.  


III.  Analysis.

The Board finds that, although the veteran has met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era, no competent medical evidence 
has been submitted demonstrating that any skin condition 
identified as chloracne or any other acneform disease 
consistent with chloracne was present during service or was 
manifest to a compensable degree within the year following 
his service in Vietnam.  These are the only skin conditions 
entitled to presumptive service connection due to exposure to 
Agent Orange.  38 C.F.R. § 3.309(e) (1998).  Although the 
veteran has been diagnosed with numerous skin disorders, 
including folliculitis, actinic keratosis and chronic eczema, 
none of these disorders are among the diseases listed in 
38 C.F.R. § 3.309(e), and therefore they cannot be presumed 
to be service connected based on the veteran's exposure to 
Agent Orange during service in the Republic of Vietnam.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this case, the veteran claims that his current skin rash 
was incurred during active service.  The service medical 
records show that the veteran had several skin problems 
during service, including tinea cruris in August 1965, a rash 
in the crotch area in September 1965, chemical dermatitis on 
the buttocks in November 1966, and boils on the legs and 
buttocks in June 1967.  His principal disorder related to the 
skin during service appears to be a pilonidal cyst which was 
excised during service and for which he was later service 
connected.  Significantly, no other skin disorder was noted 
on the separation examination, or on two post service VA 
examinations in August 1969 and June 1974.  His earliest post 
service complaint of a skin disorder was in May 1985, over 16 
years following active service.  

Regulations require a continuity of symptomatology to link 
the post service symptoms to injury during service when the 
fact of chronicity in service is not adequately supported.  
38 C.F.R. § 3.303(b) (1998).  See also Savage v. Gober, 10 
Vet. App. 488 (1997).  In the May 1985 dermatology clinic 
evaluation, the veteran stated that his feet had been 
breaking out "since Vietnam."  The Board has considered the 
veteran's statements to the effect that he has experienced 
continuous symptomatology since his separation from service.  
The Court has held that a claim based on chronicity may be 
well-grounded if (1) the chronic condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  A lay person is competent to testify 
only as to observable symptoms.  Id.; Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  A layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  Id.  In view of the absence of evidence 
indicating that the veteran is qualified to identify the 
origin of his claimed skin disorder, his assertion in this 
regard is not sufficient to render his claim well-grounded.

The veteran has failed to provide medical evidence of a nexus 
between his post service diagnoses of skin disorders, to 
include folliculitis, actinic keratosis and chronic eczema, 
and the symptoms shown in service.  The veteran's statements 
are not competent evidence to establish the etiology of his 
disorders.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that his 
current skin disorders are related to his active service.  
See Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The Board also notes a March 1996 VA clinic note in which the 
veteran was treated for a rash described as "all over his 
body."  The note adds that "[h]e got this first in Vietnam, 
says it never totally goes away."  Although written by a 
medical professional, this is clearly nothing more than a 
transcription of the veteran's history.  In this regard, the 
Court has held that an appellant cannot transform bare 
transcriptions of lay history unenhanced by any medical 
comment into competent medical evidence for the purposes of 
submitting a well-grounded claim.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).

The veteran fails to show the required nexus between his 
current skin disorders and the symptoms shown in service.  
See Caluza, 7 Vet. App. at 506. There is no medical evidence 
establishing a link to the veteran's active military service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Franko v. Brown, 4 Vet. App. 502, 505 (1993).  The veteran 
does not meet the third element required for the claim for a 
skin disorder to be well grounded, either on a direct basis 
or secondary to Agent Orange exposure.  See Caluza, 7 Vet. 
App. at 506.  See also Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Slater v. Brown, 9 Vet. App. 240 (1997).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of any plausible claim for a skin 
disorder, diagnosed as folliculitis, actinic keratosis and 
chronic eczema on a direct basis, or secondary to Agent 
Orange exposure in service.  Since the veteran has not met 
his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded, it must be denied.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate it).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

Absent the submission and establishment of a well-grounded 
claim, the Court has held that the Secretary cannot undertake 
to assist a veteran in developing facts pertinent to his or 
her claim.  Morton v. West, No. 96-1517 (U.S. Vet. App. July 
14, 1999).  However, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  Here, unlike the situation in 
Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for a skin disorder, on a direct basis and 
secondary to Agent Orange exposure in service, is denied.



		
	BETTINA S.CALLAWAY
	Member, Board of Veterans' Appeals



 

